DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of 1-12 of U.S. Patent No. 9,100,955 in view of U.S. Publication No. 2011/0243066 to Nayeb Nazar et al.
Claims 1 and 7 of the pending application are similar to claims 1 and 7 of U.S. Patent No. 9,100,955.  However, U.S. Patent No. 9,100,955 does not disclose the claimed “receives … second downlink data in a secondary cell” and “transmits a response signal for … the second downlink data”. U.S. Publication No. 2011/0243066 to Nayeb Nazar et al (support in Provisional applications No. 61/356316 and 61/373706) disclose a UE that communicates with both a PCell and a SCell.  UE receives downlink assignment information in a DCI on a CCE of a PDCCH, wherein the DCI indicates where in the PDSCH the UE will receive data from the PCell.  UE receives data in the PCell in the PDSCH as indicated by the DCI on the CCE of the PDCCH.  UE also receives data in the SCell, since UE communicates with the PCell and the SCell. UE then generates ACK/NACK feedback for each of the received data from the PCell and the received data from the SCell.  Based on the CCE of the PDCCH on which the DCI was received, UE determines wherein in the PUCCH to transmit the ACK/NACK feedback for the received data from the PCell and the received data from the SCell.  UE then transmits the ACK/NACK feedback on the PUCCH using two bits of information, wherein the first bit indicates ACK/NACK feedback for the received data from the PCell and the second bit indicates ACK/NACK feedback for the received data from the SCell. Refer to Sections 0171 and 0202-0213.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include “receives … second downlink data in a secondary cell” and “transmits a response signal for … the second downlink data”.  One would have been motivated 
Claims 2 and 8 of the pending application are similar to claims 2 and 8 of U.S. Patent No. 9,100,955.
Claims 3 and 9 of the pending application are similar to claims 3 and 9 of U.S. Patent No. 9,100,955.
Claims 4 and 10 of the pending application are similar to claims 4 and 10 of U.S. Patent No. 9,100,955.
Claims 5 and 11 of the pending application are similar to claims 5 and 11 of U.S. Patent No. 9,100,955.
Claims 6 and 12 of the pending application are similar to claims 6 and 12 of U.S. Patent No. 9,100,955.
Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,706,569 in view of U.S. Publication No. 2011/0243066 to Nayeb Nazar et al.
Claims 1 and 7 of the pending application are similar to claims 1, 6, 11, and 16 of U.S. Patent No. 9,706,569.  However, U.S. Patent No. 9,706,569 does not disclose the claimed “receives … second downlink data in a secondary cell” and “transmits a response signal for … the second downlink data”. U.S. Publication No. 2011/0243066 to Nayeb Nazar et al (support in Provisional applications No. 61/356316 and 61/373706) disclose a UE that communicates with both a PCell and a SCell.  UE receives downlink assignment information in a DCI on a CCE of a PDCCH, wherein the DCI indicates where in the PDSCH the UE will receive data from the PCell.  UE receives data in the PCell in the PDSCH as indicated by the DCI on the CCE of the PDCCH.  UE also receives data in the SCell, since UE communicates with the PCell and the SCell. UE then generates ACK/NACK feedback for each of the received data from the PCell receives … second downlink data in a secondary cell” and “transmits a response signal for … the second downlink data”.  One would have been motivated to do so so that the UE can communicate with both a PCell and a SCell, thereby making the system more flexible.
Claims 2 and 8 of the pending application are similar claim 6 lines 18-20 and claim 16 lines 16-18 of U.S. Patent No. 9,706,569.
Claims 3 and 9 of the pending application are similar to claims 2, 7, 12, and 17 of U.S. Patent No. 9,706,569.
Claims 4 and 10 of the pending application are similar to claims 3, 8, 13, and 18 of U.S. Patent No. 9,706,569.
Claims 5 and 11 of the pending application are similar to claims 4, 9, 14, and 19 of U.S. Patent No. 9,706,569.
Claims 6 and 12 of the pending application are similar to claims 5, 10, 15, and 20 of U.S. Patent No. 9,706,569.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,342,039.


Claims 2 and 8 of the pending application are similar to claims 4 and 12 of U.S. Patent No. 9,100,955.
Claims 3 and 9 of the pending application are similar to claims 5 and 13 of U.S. Patent No. 9,100,955.
Claims 4 and 10 of the pending application are similar to claims 6 and 14 of U.S. Patent No. 9,100,955.
Claims 5 and 11 of the pending application are similar to claims 7 and 15 of U.S. Patent No. 9,100,955.
Claims 6 and 12 of the pending application are similar to claims 8 and 16 of U.S. Patent No. 9,100,955.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,743,342.
Claims 1 and 7 of the pending application are similar to claims 1-2 and 8 of U.S. Patent No. 9,100,955.
Claims 2 and 8 of the pending application are similar to claims 3 and 9 of U.S. Patent No. 9,100,955.
Claims 3 and 9 of the pending application are similar to claims 4 and 10 of U.S. Patent No. 9,100,955.
Claims 4 and 10 of the pending application are similar to claims 5 and 11 of U.S. Patent No. 9,100,955.
Claims 5 and 11 of the pending application are similar to claims 6 and 12 of U.S. Patent No. 9,100,955.
.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-7, and 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2011/0305179 to Wang et al in view of U.S. Publication No. 2011/0243066 to Nayeb Nazar et al (support in Provisional applications No. 61/356316 and 61/373706), and in further view of U.S. Publication No. 2011/0292900 to Ahn et al. 
Referring to claim 1, Wang et al disclose a terminal apparatus (Figures 2, 15: UE 120) comprising: 
A receiver (Figure 15: antenna 1534/1552), which, in operation, receives downlink assignment information (DCI) indicating a resource in a primary cell (Figure 2: coverage area of an eNB 110), first downlink data on the resource in the primary cell, … (R-PDCCH carries downlink control information DCI such as downlink grants for downlink data).  Antenna 1534/1552 receives DCI from the R-PDCCH and downlink data from the PDSCH.
A transmitter (Figure 15: antenna 1534/1552), which, in operation, transmits a response signal (ACK/NACK) for the first downlink data … Antenna 1534/1552 transmits an ACK/NACK in response to the received downlink data on the PUCCH.
…
In response to receiving, via the receiver, the downlink assignment information in a second control channel (R-PDCCH) that is different from the first control channel (the “first control channel” is a 
Wang et al do not disclose a receiver, which, in operation, receives downlink assignment information indicating a resource in a primary cell, first downlink data on the resource in the primary cell, and second downlink data in a secondary cell; and a transmitter which, in operation, transmits a response signal (ACK/NACK) for the first downlink data and the second downlink data… 
Nayeb Nazar et al disclose a UE that communicates with both a PCell anda SCell.  UE receives downlink assignment information in a DCI on a CCE of a PDCCH, wherein the DCI indicates where in the PDSCH the UE will receive data from the PCell.  UE receives data in the PCell in the PDSCH as indicated by the DCI on the CCE of the PDCCH.  UE also receives data in the SCell, since UE communicates with the PCell and the SCell. UE then generates ACK/NACK feedback for each of the received data from the PCell and the received data from the SCell.  Based on the CCE of the PDCCH on which the DCI was received, UE determines wherein in the PUCCH to transmit the ACK/NACK feedback for the received data from the PCell and the received data from the SCell.  UE then transmits the ACK/NACK feedback on the PUCCH using two bits of information, wherein the first bit indicates ACK/NACK feedback for the received data , and second downlink data in a secondary cell; and a transmitter which, in operation, transmits a response signal (ACK/NACK) for the first downlink data and the second downlink data… One would have been motivated to do so so that the UE can communicate with both a PCell and a SCell, thereby making the system more flexible.
Wang et al also do not disclose in response to receiving, via the receiver, the downlink assignment information in a first control channel on a CCE of a PDCCH region, the transmitter, in operation, transmits the response signal on one of a first set of uplink resources including a first resource, the first resource determined by a first method, wherein the first method determines the first resource based on an index of the CCE of the PDCCH region on which the downlink assignment information is received.
Ahn et al disclose in Figure 6 determining PUCCH resources for ACK/NACK (claimed “response signal”).  The PUCCH resources used for ACK/NACK transmission correspond to PDCCH (claimed “first control channel”) carrying DCI (claimed “downlink assignment information”) for downlink data and each PDCCH includes a plurality of CCEs.  A UE transmits ACK/NACK through a PUCCH resource corresponding to a specific CCE (claimed “first resource”), such as the first CCE, among CCEs constituting the received PDCCH.  PUCCH resource index is assigned according to the equation: n(1)PUCCH = nCCE+N(1)PUCCH, where n(1)PUCCH represents a PUCCH resource index for transmitting ACK/NACK, N(1)PUCCH represents a signaling value transferred from an upper layer, and nCCE represents the smallest value of CCE indexes used for PDCCH transmission (claimed “receiving, via the receiver, the downlink assignment information in a first control channel on a CCE of a PDCCH region, the transmitter, in operation, transmits the response signal on one of a first set of uplink resources including a first resource, the first resource determined by a first method, wherein the first method determines the first resource based on an index of the CCE of the PDCCH region on which the downlink assignment information is received”).  Figures 7-15 also show different methods of how the UE transmits ACK/NACK through a PUCCH resource corresponding to a CCE of a received PDCCH.  Refer to Sections 0008, 0012 and 0044-0070.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include in response to receiving, via the receiver, the downlink assignment information in a first control channel on a CCE of a PDCCH region, the transmitter, in operation, transmits the response signal on one of a first set of uplink resources including a first resource, the first resource determined by a first method, wherein the first method determines the first resource based on an index of the CCE of the PDCCH region on which the downlink assignment information is received.  One would have been motivated to do so since in conventional systems, the UE transmits ACK/NACK through a PUCCH resource corresponding to a CCE of a received PDCCH.
Referring to claim 7, Wang et al disclose a communication method (Figures 2, 15: performed by UE 120) comprising:
Receiving downlink assignment information indicating a resource in a primary cell (Figure 2: coverage area of an eNB 110), first downlink data in the resource in the primary cell …  R-PDCCH carries downlink control information DCI such as downlink grants for downlink data.  UE 120 receives DCI from the R-PDCCH.  UE 120 receives downlink data from the PDSCH.
Transmitting a response signal (ACK/NACK) for the first downlink data ...  UE 120 generates an ACK/NACK in response to the received downlink data.  UE 120 transmits the ACK/NACK on the PUCCH.
…
In response to receiving the downlink assignment information in a second control channel (R-PDCCH) that is different from the first control channel (the “first control channel” is a PDCCH, as claimed 
Wang et al do not disclose receiving downlink assignment information indicating a resource in a primary cell, first downlink data in the resource in the primary cell, and second downlink data in a secondary cell; and transmitting a response signal for the first downlink data and the second downlink data.
Nayeb Nazar et al disclose a UE that communicates with both a PCell anda SCell.  UE receives downlink assignment information in a DCI on a CCE of a PDCCH, wherein the DCI indicates where in the PDSCH the UE will receive data from the PCell.  UE receives data in the PCell in the PDSCH as indicated by the DCI on the CCE of the PDCCH.  UE also receives data in the SCell, since UE communicates with the PCell and the SCell. UE then generates ACK/NACK feedback for each of the received data from the PCell and the received data from the SCell.  Based on the CCE of the PDCCH on which the DCI was received, UE determines wherein in the PUCCH to transmit the ACK/NACK feedback for the received data from the PCell and the received data from the SCell.  UE then transmits the ACK/NACK feedback on the PUCCH using two bits of information, wherein the first bit indicates ACK/NACK feedback for the received data , and second downlink data in a secondary cell; and transmitting a response signal for the first downlink data and the second downlink data.One would have been motivated to do so so that the UE can communicate with both a PCell and a SCell, thereby making the system more flexible.
Wang et al also do not disclose in response to receiving the downlink assignment information in a first control channel on a CCE of a PDCCH region, the transmitting includes transmitting the response signal on one of a first set of uplink resources including a first resource, the first resource determined by a first method, wherein the first method determines the first resource based on an index of the CCE of the PDCCH region on which the downlink assignment information is received.
Ahn et al disclose in Figure 6 determining PUCCH resources for ACK/NACK (claimed “response signal”).  The PUCCH resources used for ACK/NACK transmission correspond to PDCCH (claimed “first control channel”) carrying DCI (claimed “downlink assignment information”) for downlink data and each PDCCH includes a plurality of CCEs.  A UE transmits ACK/NACK through a PUCCH resource corresponding to a specific CCE (claimed “first resource”), such as the first CCE, among CCEs constituting the received PDCCH.  PUCCH resource index is assigned according to the equation: n(1)PUCCH = nCCE+N(1)PUCCH, where n(1)PUCCH represents a PUCCH resource index for transmitting ACK/NACK, N(1)PUCCH represents a signaling value transferred from an upper layer, and nCCE represents the smallest value of CCE indexes used for PDCCH transmission (claimed “in response to receiving the downlink assignment information in a first control channel on a CCE of a PDCCH region, the transmitting includes transmitting the response signal on one of a first set of uplink resources including a first resource, the first resource determined by a first method, wherein the first method determines the first resource based on an index of the CCE of the PDCCH region on which the downlink assignment information is received.”).  Figures 7-15 also show different methods of how the UE transmits ACK/NACK through a PUCCH resource corresponding to a CCE of a received PDCCH.  Refer to Sections 0008, 0012 and 0044-0070.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include in response to receiving the downlink assignment information in a first control channel on a CCE of a PDCCH region, the transmitting includes transmitting the response signal on one of a first set of uplink resources including a first resource, the first resource determined by a first method, wherein the first method determines the first resource based on an index of the CCE of the PDCCH region on which the downlink assignment information is received.  One would have been motivated to do so since in conventional systems, the UE transmits ACK/NACK through a PUCCH resource corresponding to a CCE of a received PDCCH.
Referring to claims 3 and 9, Wang et al disclose wherein the second method determines the second resource without regard to the index of the CCE of the PDCCH region.  PUCCH, which carries the ACK/NACK, is mapped to the R-PDCCH in the downlink waveform and ACK/NACK is sent on the R-PDCCH of Figure 3.  Since ACK/NACK is sent on the R-PDCCH, it is sent “without regard to the index of the CCE of the PDCCH region”, as claimed.  Refer to Section 0058.
Referring to claims 4 and 10, Wang et al disclose wherein the second method determines the second resource is determined based on information signaled per terminal from a base station and without regard the index of the CCE of the PDCCH region.  PUCCH, which carries the ACK/NACK, is mapped to the R-PDCCH in the downlink waveform and ACK/NACK is sent on the R-PDCCH of Figure 3.  The mapping of the uplink signals and channels to the downlink signals and channels may be static and known by all UEs or may be configurable for a UE (claimed “the second resource is determined based on information signaled per terminal from a base station”, since there must be some way of informing UEs of the mapping from the base station).  Refer to Section 0062.  Also, since ACK/NACK is sent on the R-
Referring to claims 5 and 11, Wang et al disclose in Figure 3 wherein the receiver, in operation, receives the downlink assignment information in the second control channel (R-PDCCH) on a PDSCH region that is different from the PDCCH region.  The R-PDCCH is transmitted on a PDSCH region (symbol periods 3,4,11-13 of subframe 0 and symbol periods 3,4,7-13 of subframe 5) that is different from the PDCCH region (symbol periods 0-2 of subframe 0 and symbol periods 0-2 of subframe 5).  So: in both subframes 0 and 5, the R-PDCCH is transmitted with the PDSCH in different symbol periods than the PDCCH.  Refer to Sections 0037-0038.  
Referring to claims 6 and 12, Wang et al disclose wherein the transmitter, in operation, transmits the response signal on a resource (PUSCH) allocated to the uplink data together with the uplink data.  The PUSCH is allocated for transmission of uplink data from UE to eNB.  UE can transmit both uplink data and uplink control information on the PUSCH.  Uplink control information includes ACK/NACK.  So, when UE transmits uplink data, UE can also transmit ACK/NACK with the uplink data on the PUSCH.  Refer to Section 0049.
Claims 2 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2011/0305179 to Wang et al in view of U.S. Publication No. 2011/0243066 to Nayeb Nazar et al (support in Provisional applications No. 61/356316 and 61/373706) in view of U.S. Publication No. 2011/0292900 to Ahn et al, and in further view of U.S. Publication No. 20080242236 to Spencer.
Wang et al do not disclose wherein the transmitter, in operation, transmits the response signal on the second resource in a format that includes plural signals in a concatenated form.
Spencer discloses in Sections 0120-0124 wherein ACK/NACK bits are concatenated.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to wherein the transmitter, in operation, transmits the response signal on the second resource in a format that includes plural signals in a concatenated form.  One would have been motivated to do so so to conserve bandwidth by concatenating ACK/NACK signals.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20120093063 to Yuan et al disclose in Figures 1-3 a method for detecting downlink control information by a RN on a R –PDCCH sent by eNB to acquire a control resource; the RN performing detection on the control resource according to an index of the control resource to acquire own control information; wherein the control resource is a R –CCE or a PRB. Refer to Sections 0002-0164.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Christine Ng/
Examiner, AU 2464
September 21, 2021